DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16, 18, 20, 23, and 26 are objected to because of the following informalities:  
Claim 16 should be amended to recite at least one hydrohaloolefin as a blowing agent;
Claim 16 should be amended to recite a glycol;
Claim 18 should be amended to recite trans---1,3,3,3-tetrafluoroprop-1-ene and cis---1,3,3,3-tetrafluoroprop-1-ene;
it is suggested Claim 20 be amended to recite, for example, “a toluene diamine-initiated alkylene oxide--based polyether polyol” or “a polyether polyol prepared by alkoxylation of toluene diamine”;
Claim 23 should be amended to recite the polyol mixture (PM) further comprises at least one polyester polyol (P3); and
Claim 26 should be amended to recite the polyol composition.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 - 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
Claims 16 and 27 set forth at least one hydrohaloolefin (HFO).  However, “HFO” is an abbreviation for hydrofluoroolefins, which are a specific species of hydrohaloolefins.  The scope of the instant claims is then unclear.  For the purposes of further examination, Claims 16 and 27 will be interpreted as simply setting forth at least one hydrohaloolefin, i.e. the recited at least one hydrohaloolefin will not be limited to hydrofluoroolefins.
There is a lack of antecedent basis for the polyol (P3) recited in Claim 24.  For the purposes of further examination, Claim 24 will be interpreted as setting forth the at least one polyester
There is a lack of antecedent basis for the hydrohaloolefin recited in Claim 24.  For the purposes of further examination, Claim 24 will be interpreted as setting forth the at least one hydrohaloolefin.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16 – 24 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0232631 to Balbo Block et al. 
Regarding Claims 16 and 17.  Balbo Block et al. teaches a polyol component/composition comprising:

a blowing agent comprising 1-chloro-3,3,3-trifluoropropene (Paragraph 0023).
Regarding Claim 18.  Balbo Block et al. teaches the polyol composition of Claim 16, wherein 1-chloro-3,3,3-trifluoropropene may be provided in the (Z) and/or (E) configuration (Paragraph 0048).
Regarding Claim 19.  Balbo Block et al. teaches the polyol composition of Claim 16, wherein at least one tertiary amine is preferably provided as a catalyst (Paragraph 0055).
Regarding Claim 20.  Balbo Block et al. teaches the polyol composition of Claim 16, wherein polyether polyol (b3) (corresponding to instantly claimed polyether polyol (P2)) is prepared by anionic polymerization of alkylene oxide to toluene diamine as a starter molecule (Paragraphs 0022 and 0028).
Regarding Claim 21.  Balbo Block et al. teaches the polyol composition of Claim 16, wherein the OH number of the polyether polyols in the polyol composition is in the range of 50 to 850 mgKOH/g (Paragraph 0027).
Regarding Claim 22.  Balbo Block et al. teaches the polyol composition of Claim 16, wherein the polyether polyol (b2) (corresponding to instantly claimed polyether polyol (P1)) is provided in an amount of 20 to 40 weight percent of the polyol mixture (Paragraph 0021).
Regarding Claims 23 and 24.  Balbo Block et al. teaches the polyol composition of Claim 16, wherein a polyester polyol (b1) is further provided in an amount of 47 or 50 weight percent of the polyol mixture in the inventive examples (Paragraph 0021 and Table 1).
Regarding Claim 26.  Balbo Block et al. teaches the polyol composition of Claim 16 my further comprise a flame retardant (Paragraph 0058).

Claims 27 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0232631 to Balbo Block et al. 
Regarding Claim 27.  Balbo Block et al. teaches a process for preparing a polyurethane foam comprising reacting isocyanates with a polyol component/composition comprising:
a polyol mixture comprising a polyether polyol (b2) and a polyether polyol (b3) (Paragraphs 0011 – 0022 and 0071) The polyether polyol (b2) provided in the inventive examples is initiated with sucrose and glycerol (Paragraphs 0011 – 0022 and 0071; Table 1).  The polyether polyol (b3) is initiated with toluene diamine and is provided in an 
a blowing agent comprising 1-chloro-3,3,3-trifluoropropene (Paragraph 0023).
Regarding Claim 28.  Balbo Block et al. teaches a polyurethane foam obtained by the process according to Claim 27.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0232631 to Balbo Block et al., as applied to Claim 16 above, and further in view of US 9,051,442 to Williams et al.
Regarding Claim 25.  Balbo Block et al. teaches the polyol composition of Claim 16 but is silent regarding the amount of blowing agent comprising 1-chloro-3,3,3-trifluoropropene provided.  However, Williams et al. teaches the concept of preparing a polyol composition in which the hydrohaloolefin blowing agent is provided in an amount of preferably 3 to 25 weight percent of the polyol premix composition.  1-chloro-3,3,3-trifluoropropene is specifically set forth as a suitable species of hydrohaloolefin blowing agent (Column 8, Lines 32 – 53; and Column 9, Lines 28 – 32).  Balbo Block et al. and Williams et al. are analogous art as they are from the same field of endeavor, namely rigid polyurethane foams prepared with hydrohaloolefin blowing agents.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the blowing agent comprising 1-chloro-3,3,3-trifluoropropene in the polyol composition of Balbo Block et al. in an amount in the range taught by Williams et al.  The motivation would have been that Williams et al. shows that this is a suitable amount of hydrohaloolefin blowing agent to be included in a polyol composition for the preparation of a rigid polyurethane foams.
Notice of References Cited (PTO-892)
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references also pertain to polyol compositions comprising diamine-initiated polyether polyols and hydrohaloolefins, as well as polyurethane foams produced therefrom.

	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MELISSA A RIOJA/Primary Examiner, Art Unit 1768